DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification cites, pages 22 and 27, a list of references that are not included on information disclosure statement. 
Drawings
The drawings are objected to because Fig. 4 shows a flowchart without a written in-descriptions to indicate the function that is executed in each step. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-4 and 17 are objected to because of the following informalities:  
claim 1 recites the limitation “and responsive to determining” should read “in response to determining”.  Appropriate correction is required.
claim 3 recites the limitation “a field of view” should read “the field of view”.  Appropriate correction is required.
claim 4 recites the limitation “and responsive to determining” should read “in response to determining”.  Appropriate correction is required.
claim 17 recites the limitation “and responsive to determining” should read “in response to determining”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimum” in claims 6-8 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 14 recites the limitation “unit” in line 2, it is unclear if the claim is refereeing to the processing unit or the transducer unit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lachaine et al. (US Pub No. US 20120071758).

Regarding claim 1, Lachaine teaches an ultrasound processing unit comprising: a controller, adapted to (figure 7, elements 720+705, paragraph 0079):
receive ultrasound data representative of an anatomical region over a period of time, captured by an ultrasound transducer unit (paragraph 0079; receives image data from the ultrasound imaging probe(s) 710, where the image data is a time-based image of the region of interest), 
process the data to identify a particular anatomical feature within the data (paragraphs 0038 and 0079; determine the anatomical feature in the image via segmentation process);
 perform an alignment check procedure, the procedure comprising determining whether an alignment of the anatomical feature within a field of view
responsive to determining that the alignment is changing, generate an output signal for communicating said determination to a user (paragraphs 0021 and 0038; Changes identified in the feature may trigger a warning message (either visual, textual, audio or some combination thereof), warning the operator that the medical procedure should be modified or that the feature can no longer be tracked with sufficient certainty.), and 
wherein the controller is adapted to determine an estimated time duration until the alignment of the anatomical feature will move outside of a set of one or more defined limits and to generate an information output representative of said time duration (paragraph 0019, the system detects the displacement of the feature over time and detects when the feature exceeds a threshold at a certain time).

Regarding claim 2, Lachaine teaches the ultrasound processing unit as claimed in claim 1, wherein the alignment corresponds to a distance of the anatomical feature from a boundary of the field of view (paragraph 0046; the limit of the distance that the feature can move is defined by 2 mm).
 
Regarding claim 3, Lachaine teaches the processing unit as claimed in claim 1, wherein the estimated time duration is an estimated time duration until the alignment of the anatomical feature will move outside of a field of view of the ultrasound transducer unit (paragraph 0019, the system detects the displacement of the feature over time and detects when the feature exceeds a threshold at a certain time).

Regarding claim 4, Lachaine teaches the processing unit as claimed in claim 1, wherein the alignment check procedure further comprises performing an initial check procedure comprising determining whether an initial alignment of the anatomical feature3 within the field of view is within one or more defined limits, and responsive to determining that the alignment is outside of said defined limits, generating an output signal for communicating said determination to a user (paragraphs 0018-0019, 0038, and 0046; the system keeps checking in real-time for the displacement of the feature and compare the value to a threshold, if the value exceeds a threshold then the system will warn the user).

Regarding claim 5, Lachaine teaches the processing unit as claimed in claim 4, wherein the initial alignment check procedure comprises identifying a location of the anatomical feature within the field of view and determining based on said identification whether the feature lies within one or more defined boundaries within the field of view (paragraphs 0018 and 0045-0046; the system locates the feature of interest within a field of view and then calculate the displacement of the feature and compare the value to a threshold, if the value exceeds a threshold then the system will warn the user.)

Regarding claim 6, Lachaine teaches the processing unit as claimed in 

Regarding claim 7, Lachaine teaches the processing unit as claimed in claim 6, wherein the alignment check procedure comprises determining whether there is a change in alignment which continues in changing in a consistent direction for a minimum threshold time (paragraphs 0046 and 0069; the system checks for the displacement of the feature every 0.5 seconds).
Regarding claim 8, Lachaine teaches the processing unit as claimed in 
    PNG
    media_image1.png
    11
    9
    media_image1.png
    Greyscale


Regarding claim 9, Lachaine teaches the processing unit as claimed in 

Regarding claim 10, Lachaine teaches the processing unit as claimed in 

Regarding claim 17, Lachaine teaches an ultrasound processing method, comprising:
receiving ultrasound data representative of an anatomical region of interest over a period of time paragraph 0079; receives image data from the ultrasound imaging probe(s) 710, where the image data is a time-based image of the region of interest), 
processing the data to identify a particular anatomical feature within the data (paragraphs 0038 and 0079; determine the anatomical feature in the image via segmentation process);
 performing an alignment check procedure, the procedure comprising determining whether an alignment of the anatomical feature within a field of view
responsive to determining that the alignment is changing, generate an output signal for communicating said determination to a user (paragraphs 0021 and 0038; Changes identified in the feature may trigger a warning message (either visual, textual, audio or some combination thereof), warning the operator that the medical procedure should be modified or that the feature can no longer be tracked with sufficient certainty.), and 
determining an estimated time duration until the alignment of the anatomical feature will move outside of a set of one or more defined limits and generating an information output representative of said time duration (paragraph 0019, the system detects the displacement of the feature over time and detects when the feature exceeds a threshold at a certain time).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine et al. (US Pub No. US 20120071758) in the view of Kumar et al. (US 20110262018).

Regarding claim 11, Lachaine teaches the processing unit as claimed in 
Kumar, in the same field of endeavor, teaches the alignment check procedure comprises deriving, based on any detected changes in alignment, a corresponding speed of movement of the anatomical feature within the field of view represented by the changes (paragraph 0135, the system calculates the velocity= displacement/time).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lachaine to incorporate the teachings of Kumar to provide a step of identifying the speed of movement. This modification will help the cardiologists to perform a fully-automatic cardiac functional assessment (paragraph 0135).
Regarding claim 12, Lachaine teaches the processing unit as claimed in claim 11, however fails to explicitly teach wherein the alignment check procedure comprises detecting changes in the alignment corresponding to a speed of movement falling within a defined range of speed values.
  Kumar, in the same field of endeavor, teaches wherein the alignment check procedure comprises detecting changes in the alignment corresponding to a speed of movement falling within a defined range of speed values (paragraph 0151, the system calculates the velocity= displacement/time, categorizes the velocity into a normal range and an abnormal range based on the value of the parameter).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lachaine to incorporate the teachings of Kumar to provide a step of identifying the speed of movement is within a defined range. This modification will help the cardiologists to perform a fully-automatic cardiac functional assessment (paragraph 0135).

Regarding claim 13, Lachaine teaches the processing unit as claimed in claim 11, however fails to explicitly teach wherein the controller is adapted to determine, said estimated time duration based on said determined speed of movement.
  Kumar, in the same field of endeavor, teaches wherein the controller is adapted to determine, said estimated time duration based on said determined speed of movement (paragraphs 0010-0011).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lachaine to incorporate the teachings of Kumar to provide a step to determine, said estimated time duration based on said determined speed of movement. This modification will help the cardiologists to perform a fully-automatic cardiac functional assessment (paragraph 0135).

Regarding claim 14, Lachaine teaches the processing unit as claimed in 
  Kumar, in the same field of endeavor, teaches wherein the unit is further adapted to process the received ultrasound data so as to derive one or more hemodynamic parameters of the heart (paragraph 0011).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lachaine to incorporate the teachings of Kumar to provide a step to derive one or more hemodynamic parameters of the heart. This modification will help the cardiologists to perform a fully-automatic cardiac functional assessment (paragraph 0135).

Regarding claim 18, Lachaine teaches the method as claimed in claim 17, however fails to explicitly teach wherein the alignment check procedure comprises deriving, based on any detected changes in alignment, a corresponding speed of movement of the anatomical feature within the field of view represented by the changes.
Kumar, in the same field of endeavor, teaches the alignment check procedure comprises deriving, based on any detected changes in alignment, a corresponding speed of movement of the anatomical feature within the field of view represented by the changes (paragraph 0135, the system calculates the velocity= displacement/time).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lachaine to incorporate the teachings of Kumar to provide a step of identifying the speed of movement. This modification will help the cardiologists to perform a fully-automatic cardiac functional assessment (paragraph 0135).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793